Detailed Office Action
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112, ¶ 2
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 3 and 5
Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 5 recite the limitation “the plasma.” There is insufficient antecedent basis for this limitation in the claim.
For the purposes of this Office action, the limitation will be read as “a plasma.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11
Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brady, Dominic (2002/0131715; “Brady”) in view of Ko et al. (Low temperature bonding technology for 3D integration, Microelectronics Reliability 52 (2012) 302-311; Available online 16 April 2011; “Ko”), further in view of Saito et al. (JP 05173038 A; “Saito”), further in view of Korn et al. (6,137,938; “Korn”), and  further in view of Chang et al. (EP 0627604 A2; “Chang”).
Although claims 3 and 5 are directed at devices, these claims recite the processes “pre-activated in the plasma” and  “the plasma is generated from a gas species,” respectively. The patentability of the devices recited in claims 1-12 does not depend upon its method of production. MPEP § 2113, Product-by-Process Claims (“Product-by-Process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.").
Regarding claim 1, Brady discloses in figures 1 and 2 an optical device, comprising: a photonic-integrated chip 3 on which an optical waveguide2 is formed; and an optical fiber 
Brady, Figures 1 and 2

    PNG
    media_image1.png
    674
    476
    media_image1.png
    Greyscale




However, Ko discloses “Si–Si room temperature bonding using fluorine-containing plasma activation [15,16], which can be performed in ambient air without any annealing and chemical cleaning treatment.” Ko, fig. 4, p. 305 (disclosing direct bonding between planar, activated surfaces).

    PNG
    media_image2.png
    312
    1007
    media_image2.png
    Greyscale

Ko, Figure 4.

Consequently, it would have been obvious to modify Brady to include Ko's Si-Si bonding because the resultant hermetically sealed configuration would benefit from strong chemical bonds. Ko, 3. Surface activated bonding (“Because the surface atoms have dangling bonds after etching and are in unstable state energetically, atoms from two surfaces can be bonded with strong chemical bonds under room temperature and pressure-free conditions.”).
Further regarding claim 1, Brady in view of Ko does not explicitly disclose that the hermetically sealed interface is formed by complementary structures.
However, Sato discloses in figure 4 and Abstract that an optical waveguide 4’s recessed surface  complements an optical fiber 10’s protruding abutting surface. 
Sato, Figure 4.

    PNG
    media_image3.png
    207
    324
    media_image3.png
    Greyscale



PURPOSE: To provide a connecting mechanism between an optical waveguide and an optical fiber which can smoothly transmit light by reducing a complicated aligning work and suppressing a connection loss. 
CONSTITUTION: A core 40 on the abutting part of the optical waveguide 4 is recessed so as to have a cross section with an approximate recessed shape to execute aligning work. On the other hand, a core 100 on the abutting part of the optical fiber 10 is protruded so as to have a cross section with an approximate recessed shape to execute the centering work. After abutting both the cores 40, 100 with pressure from both the ends, the abutting part of a positioned coupling holder is welded by YAG without executing vertically aligning work.
Saito, Abstract
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Brady in view of Ko such that the hermetically sealed interface is formed by complementary structures because the resulting configuration would facilitate alignment. Sato, fig. 4 and Abstract.
Further regarding claim 1, Brady in view of Ko and further in view of Sato does not explicitly disclose that the optical fiber’s complementary end surface  forms a self-aligned mechanical interface when hermetically coupled to the optical waveguide.
However, Korn disclose in figures 1 and 2 that constructing  optical fibers having predetermined flat and angled end surfaces S1, S2, and S3 is well-known,  well-characterized, and highly predictable in the art. Korn, figs. 1 and 2, and related text.

A method is provided for making an integrated optics device having a substrate (12) formed of lithium niobate and having an optical waveguide (15) defined within the substrate. A slot (14), having a distal end wall exposing an end face (23) of the waveguide, is micromachined into the surface of the substrate by exposing the surface to a beam of light having an intensity and wavelength selected to ablate molecules from the substrate. The end face (23) is formed at an angle in the range of 5°-25° to the direction of propagation of light in the waveguide. An optical fibre (25), having an end face formed at an angle (10°) to the direction of propagation of light in the fibre, is positioned in the slot with the end face of the fibre being butt coupled to the end face of the waveguide.
Chang, Abstract.
Embodiments may also be provided which have at least one length of optical fiber with a core and cladding. The cladding is formed around the core. The optical fiber terminates at an end that is typically polished and that is referred to as an end face. The end face of the optical fiber is formed to make an angle with the direction of the propagation of light in the optical fiber to reduce the amount of light reflected back into the optical fiber at the end face of the optical fiber. The slot is formed to receive the optical fiber. The end of the optical fiber is positioned in the slot and its location fixed with the end face of the core butt-coupled to the end surface of the optical waveguide to form an interface such that light may propagate between the optical waveguide and the optical fiber. Acoustic wave energy in the substrate is suppressed.
Other embodiments may provide a method for making the channel trench in a lithium niobate substrate, or other crystal material having similar crystal or electroptic properties. The channel is formed to have a width very closely matched to the outside diameter of a fiber optic fiber. Alignment of the core with the optical axis of the waveguide is critical. The method provides a slot or trench with a predetermined depth characterised to align the central axis of the optical fiber, when positioned in the trench, to be substantially in alignment with the centre of the end surface of the optical waveguide formed in the lithium niobate (LiNbO₃) substrate.
Chang, p. 3, l. 52 – p. 4, l. 8.
Figure 8 shows the optical fiber 20 positioned in the slot 14 with the end face 25 of the optical fiber 20 butt-coupled to the end surface 23 of the optical waveguide 20 to form an interface 38 such that light may propagate between the optical waveguide 15 and the optical fiber 20 efficiently through the interface 38. The end face angle 29 of the optical fiber 20 is the angle of incidence for light moving through the optical core towards the end face of the optical fiber 25. The end face angle 29 of the optical fiber 20 is measured in a plane containing the fast axis 42 and the optical axis 44 of the optical fiber.
Chang, p. 6, ll. 30-35.

Regarding claims 2-4 and 6-7, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brady in view of Ko, further in view of Saito, further in view of Korn, and further in view of Chang, as applied in the rejection of claim 1, to comprise:
2. The optical device of claim 1, wherein the self-aligned mechanical interface comprises a planar terminating end surface and one or more of: a chamfered surface, an inverted taper surface, and a vertical taper surface. See Brady, Korn and Chang, as applied in the rejection of claim 1.
3. The optical device of claim 2 wherein the planar terminating end surface of the optical fiber is pre-activated in the plasma. See Ko, as applied in the rejection of claim 1.
4. The optical device of claim 1, wherein the self-aligned mechanical interface of the optical fiber is coupled to the chip such that there are no gaps between the optical fiber and the chip. See Brady, Korn and Chang, as applied in the rejection of claim 1.
6. The optical device of claim 1, wherein the optical fiber forms at least one covalent bond directly with the optical waveguide. See Ko, as applied in the rejection of claim 1.
7. The optical device of claim 6, wherein the at least one covalent bond is a silicon-to-silicon covalent bond. See Ko, as applied in the rejection of claim 1.
because the resultant configurations would facilitate aligning, Sato, fig. 4 and Abstract, and hermetically sealing interfaces, Ko, 3. Surface activated bonding.
Regarding claim 5, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing that generating plasma from a gas species containing at least one of oxygen, hydrogen, nitrogen, ammonia, and argon is an often-used and predictable process.

8. The optical device of claim 1, wherein the optical fiber assembly comprises a single-mode fiber having a core surrounded by a cladding material. 
9. The optical device of claim 8, wherein the cladding material has a lower index of refraction than the core. 
10. The optical device of claim 8, wherein the core comprises silica, germania, or a combination thereof. 
11. The optical device of claim 8, wherein the cladding comprises silicon dioxide. 
are often-used and predictable design techniques.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883